                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


GREGORY ATWATER,

                           Plaintiff,

             v.                                        Case No. 19-cv-363

THOMAS GROSSMAN, et al.,

                           Defendants.


                                        ORDER


      Pro se plaintiff Gregory Atwater filed a motion for reconsideration and a motion

to appoint counsel. (ECF No. 108.) The court will grant the motion to appoint counsel,

deny without prejudice the motion for reconsideration, and stay the case pending

recruitment of counsel.

      “[T]here is no right to court-appointed counsel in federal civil litigation, but an

indigent civil litigant may ask the district court to request an attorney to represent the

litigant pro bono.” McCaa v. Hamilton, 893 F.3d 1027, 1030 (7th Cir. 2018). The court

considers two things: “(1) ‘has the indigent plaintiff made a reasonable attempt to

obtain counsel or been effectively precluded from doing so,’ and (2) ‘given the

difficulty of the case, does the plaintiff appear competent to litigate it himself?’”

Pennewell v. Parish, 923 F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt v. Mote, 503



       Case 2:19-cv-00363-WED Filed 09/21/20 Page 1 of 4 Document 114
F.3d 647, 653 (7th Cir. 2007)). “[D]eciding whether to recruit counsel ‘is a difficult

decision: Almost everyone would benefit from having a lawyer, but there are too

many indigent litigants and too few lawyers willing and able to volunteer for these

cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v.

Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

       Under the first prong, a plaintiff must make a good faith effort to hire

counsel. Pickett v. Chicago Transit Authority, 930 F.3d 869, 871 (7th Cir. 2019). To

do so, the plaintiff must show he contacted at least three lawyers and provide the

court with (1) the lawyers’ names; (2) their addresses; (3) how and when the

plaintiff attempted to contact the lawyer; and (4) the lawyers’ responses.

       Under the second prong, the court “must examine the difficulty of litigating

specific claims and the plaintiff’s individual competence to litigate those claims

without counsel.” Pennewell, 923 F.3d at 490. The court looks at “whether the

difficulty of the case, factually, legally, and practically, exceeds the litigant’s

capacity as a layperson to coherently litigate the case.” Id. This includes “all tasks

that normally attend litigation,” such as “evidence gathering, preparing and

responding to court filings and motions, navigating discovery, and putting on a

trial.” Id. at 490-491. The court “must consider the plaintiff’s literacy,

communication skills, education level, litigation experience, intellectual capacity,

psychological history, physical limitations and any other characteristics that may

limit the plaintiff’s ability to litigate the case.” Id. at 491.




                                       2
        Case 2:19-cv-00363-WED Filed 09/21/20 Page 2 of 4 Document 114
      The Seventh Circuit has deemed important certain additional factors,

including whether the prisoner is located at a facility different from where the

events took place. Id. (citing James v. Eli, 889 F.3d 320, 327 (7th Cir. 2018)

(collecting cases). Under those circumstances, it is difficult for the prisoner to obtain

access to witnesses, documents, or defendants necessary to make his case. Id. The

court has also noted that cases involving complex medical issues are difficult for pro

se litigants, “particularly ... where a prisoner has received at least some medical

treatment, because he must show a substantial departure from accepted

professional judgment, practice, or standards, and expert medical evidence is often

required to prove this aspect of his claim.” Id.

      The court is satisfied that Atwater made reasonable attempts to recruit

counsel on his own. (See ECF No. 12-1.) The court is also satisfied that the case is

now too complex for Atwater to handle on his own. The gravamen of Atwater’s

complaint is that he received four different x-rays at three different institutions

confirming that his third and fourth metacarpals were fractured, yet he never

actually got treatment for his hand. Instead, he was transferred from one

institution to another, and passed between many different “inside” and “outside”

medical providers, all of whom reordered the same tests and first-line care

treatment, but none of whom actually treated his fractures. His hand eventually

healed incorrectly and is now permanently disfigured, with severe mobility issues.

      Atwater states that, at discovery, this case is no longer within his capacity to

handle. The court agrees. Atwater is litigating against four different sets of




                                      3
       Case 2:19-cv-00363-WED Filed 09/21/20 Page 3 of 4 Document 114
defendants, all with different attorneys, and he is no longer located at the

institutions where the incidents occurred. This makes it difficult for him to get

access to witnesses, documents, and defendants. This case also involves somewhat

complex medical issues that likely will need expert witness testimony. Although

Atwater’s filings have been good so far, the court is satisfied that this case now

exceeds his capacity as a layperson to litigate. Accordingly, the court will grant

Atwater’s motion to appoint counsel and will stay the case pending recruitment of

counsel.

      The court will deny without prejudice Atwater’s motion for reconsideration. If

necessary, Atwater may refile the motion with the assistance of counsel.

      NOW,     THEREFORE,       IT   IS   ORDERED       that   Atwater’s   motion   for

reconsideration and motion to appoint counsel (ECF No. 108) is GRANTED in part and

DENIED in part. The motion to appoint counsel is GRANTED. The motion for

reconsideration is DENIED without prejudice.

      IT IS FURTHER ORDERED that this case is STAYED pending recruitment of

counsel.

      Dated at Milwaukee, Wisconsin this 21st day of September, 2020.




                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                      4
       Case 2:19-cv-00363-WED Filed 09/21/20 Page 4 of 4 Document 114
